DETAILED ACTION
1.   Claims 1 – 3, 5, 7 - 9 of U.S. Application No. 16526965 filed on 7/30/2019 are presented for examination. Claims 4, and 6 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1 – 5, 8 - 9 were rejected under 35 USC 103 in the non-final Office Action of 11/12/2020, claims 6 – 7 were objected to as being dependent on a rejected base claim but would b allowable if re-written in an independent form including all the limitations of the base claim (claim 1) and any intervening claims (claims 3-5).
The Applicant amended claim 1 on 02/05/2021 to include the limitations of claims 4, and 6, but failed to include the limitations of claims 3, and 5. However, another search and reconsideration is conducted to the language of claim 1 as amended, and none of the prior arts in record found to anticipate or make obvious the limitations of claim 1 as amended. Therefore, the 103 rejections to claims are withdrawn.
Allowable Subject Matter
Claims 1 – 3, 5, 7 - 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the limitations of claim 1, “…the elastic support component (4) further comprises a first fixing ring (42) and a second fixing ring (43) that fix the spring plate (41) through clamping; and the outer ring (411) of the spring plate (41) is sandwiched between the first fixing ring (42) and the second fixing ring (43), and .

    PNG
    media_image1.png
    850
    419
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.





/AHMED ELNAKIB/Examiner, Art Unit 2832